Citation Nr: 1100408	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for bilateral plantar 
fasciitis.

5.  Entitlement to service connection for hyperlipidemia.

6.  Entitlement to service connection for tuberculosis.

7.  Entitlement to service connection for Eustachian tube 
dysfunction.

8.  Entitlement to service connection for rhinitis.

9.  Entitlement to service connection for a bilateral hip 
disability.
10.  Entitlement to service connection for groin strain.

11.  Entitlement to service connection for a right shoulder 
disability.

12.  Entitlement to a compensable rating for right ear hearing 
loss.

13.  Entitlement to a compensable rating for bilateral flat feet.

14.  Entitlement to a rating in excess of 30 percent for a 
cervical spine disability.

15.  Entitlement to an effective date prior to September 1, 2006, 
for payment of additional compensation benefits for the Veteran's 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran with active duty for training in the 
National Guard from February 1982 to May 1982, and periods of 
active duty from October 1990 to July 1991, from December 2001 to 
September 2003, and from October 2003 to September 2004.  This 
matter is before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Houston, Texas RO in August 2004 
(which in pertinent part denied service connection for migraine 
headaches, bilateral plantar fasciitis, tuberculosis, a hip 
disability, groin strain, and a right shoulder disability); 
September 2006 (which added the Veteran's spouse as a dependent 
to his compensation award effective September 1, 2006); August 
2007 (which in pertinent part denied service connection for 
hypertension, hyperlipidemia, Eustachian tube dysfunction, and 
rhinitis; denied a request to reopen a claim of service 
connection for bilateral hearing loss; granted service connection 
for bilateral flat feet, rated 0 percent, effective May 15, 2006; 
and granted service connection for a cervical spine disability, 
rated 0 percent, effective May 15, 2006); and September 2009 
(which in pertinent part granted service connection for right ear 
hearing loss, rated 0 percent).  The September 2009 rating 
decision also increased the rating for the cervical spine 
disability to 30 percent, effective May 15, 2006.

On Form 9 substantive appeals received in June 2006, October 
2009, and January 2010, the Veteran requested Central Office 
hearings before the Board; in an April 2010 statement, he 
withdrew the hearing requests.

The issues of service connection for hypertension, 
migraine headaches, and bilateral plantar fasciitis, and 
the matter of the rating for bilateral hearing loss, are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will inform the appellant if 
further action on his part is required.


FINDINGS OF FACT

1.  An unappealed April 1996 rating decision denied the Veteran 
service connection for bilateral hearing loss disability, based 
on a finding that such disability pre-existed, and was not 
aggravated by, his service; unappealed rating decisions, most 
recently in August 2001, declined to reopen the claim.

2.  Evidence received since the August 2001 rating decision 
includes competent evidence the Veteran's left ear hearing loss 
disability was aggravated by his service.

3.  The Veteran's hyperlipidemia is a laboratory abnormality for 
which no underlying disability is shown.  

4.  Tuberculosis was not manifested in service, and is not shown 
postservice.  

5.  A chronic Eustachian tube dysfunction and chronic rhinitis 
were not manifested in service, and such disabilities are not 
shown at any time during the pendency of the claims of service 
connection for such disabilities.  

6.  A chronic disability of either hip, chronic groin strain, and 
a chronic right shoulder disability were not manifested in 
service; such disabilities are not shown at any time during the 
pendency of the claims of service connection for such 
disabilities.  

7.  The Veteran's bilateral pes planus is no more than mild; 
however, the disability now encompasses osteoarthritis of the 
feet manifested by painful motion of each foot.

8.  At no time during the pendency of this appeal is the 
Veteran's service connected cervical spine disability shown to 
have been manifested by unfavorable ankylosis of the entire 
cervical spine, incapacitating episodes of intervertebral disc 
syndrome of at least 4, but less than 6, weeks duration during a 
12 month period, or separately ratable neurological symptoms.  

9.  In a VA form 1-686c received on February 15, 2005 the Veteran 
requested that his current spouse be added as a dependent on his 
compensation award; by correspondence dated April 28, 2005 he was 
advised that because there was conflicting evidence in the record 
regarding his prior marital history, he would need to submit 
certified copies of the record of termination of each prior 
marriage; he did not submit such documentation within a year of 
the request, but first submitted it on August 4, 2006; payment of 
additional compensation for his spouse commenced September 1, 
2006.  





CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
service connection for left ear hearing loss may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2010). 

2.  Service connection for left ear hearing loss is warranted.  
38 U.S.C.A. §§ 1153, 5107 (West 2002); 38 C.F.R. §  3.306 (2010). 

3.  Service connection for hyperlipidemia, tuberculosis, a 
Eustachian tube dysfunction, rhinitis, a bilateral hip 
disability, groin strain, and a right shoulder disability, is not 
warranted.  38 U.S.C.A. 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 4.1 (2010).

4.  The Veteran's bilateral pes planus with osteoarthritis 
warrants a 10 percent rating for each foot.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes (Codes) 5003, 5276 (2010).

5.  A rating in excess of 30 percent for cervical spine 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Code 5243 (2010)

6.  An effective date prior to September 1, 2006 for additional 
compensation for a dependent spouse is not warranted.  38 
U.S.C.A. §§ 1115, 5103, 5110 (West 2002); 38 C.F.R. §§ 3.4(b)(2), 
3.31, 3.204, 3.205, 3.401(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of an 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

As the rating decisions on appeal granted service connection and 
assigned disability ratings and effective dates for bilateral 
flat feet and a cervical spine disability, statutory notice as to 
such matters had served its purpose, and its application was no 
longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of his claims.  Letters in September 2003, January 2005, March 
2005, April 2005, October 2005, and September 2006 explained the 
evidence necessary to substantiate his claims, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  These letters also informed the 
appellant of disability rating and effective date criteria.  The 
Veteran has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in August 2007 and October 2007, 
which will be discussed in greater detail below, though the Board 
finds these examinations to be adequate as they included both a 
review of the Veteran's history and physical examinations that 
included all necessary findings.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is adequate 
for rating purposes).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  

The Board notes that the pertinent facts regarding the claim of 
an earlier effective date for additional compensation for a 
dependent spouse are not in dispute and the law is dispositive.  
Therefore, the VCAA does not apply to that claim.  See generally 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Mason v. 
Principi, 16 Vet. App. 129 (2002).  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Generally, when the RO denies a claim, and the veteran does not 
appeal the denial, such determination is final, and the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases may be service connected on a 
presumptive basis if manifested to a compensable degree within a 
specified period of time following discharge from active duty.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Diseases or injuries aggravated by service may be service-
connected.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Disorders first diagnosed after discharge may be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Lay evidence may however be competent evidence to 
establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009).  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent 
medical evidence is necessary where the determinative question is 
one requiring medical knowledge.  Id.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

With the initial rating assigned following a grant of service 
connection, separate (staged) ratings may be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski , 1 Vet. App. 282 (1991).  

Veterans having a 30 percent or more service-connected condition 
may be entitled to additional compensation for a spouse, 
dependent parents, or unmarried children under 18 (or under 23 if 
attending an approved school) or when prior to age 18 the child 
has become permanently incapable of self-support because of 
mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2).

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after a 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of 
additional compensation for dependents based on the establishment 
of a rating in the percentage specified by law for that purpose 
shall be payable from the effective date of such rating, but only 
if proof of dependents is received within one year from the date 
of such rating.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(1).  
The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be the 
date of that event if proof is received by VA within a year from 
the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n).

To establish proof of dependency, a claimant must submit a 
statement and proof of marriage including the spouse's full name, 
social security number, and date and place of marriage.  If the 
veteran does not reside in a state or if other evidence raises an 
issue of validity, the claimant will be required to submit proof 
of marriage.  A copy of a public record of marriage containing 
the names of the parties, date and place of marriage, and number 
of prior marriages if shown on the official record is adequate 
will be accepted.  38 C.F.R. §§ 3.204, 3.205.  VA Compensation 
and Pension Manual M21-1MR, Part III, iii, Chapter 5, section B.6 
outlines development procedures for evidence of a marital 
relationship if a statement of marital history is not of record 
or if the veteran does not live in a state.  This includes 
sending the claimant a VA Form 686 or calling the claimant on the 
telephone.

Payment of an award of increased compensation (to include for a 
dependent spouse) may not commence prior to the first day of the 
month following the effective date of the award.  38 C.F.R. §  
3.31.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decisions, there is no need to 
discuss in detail every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, regarding the 
claims.

Left ear hearing loss

Service connection for bilateral hearing loss was denied by an 
unappealed April 1996 rating decision based essentially on a 
finding that the hearing loss pre-existed, and was not aggravated 
by, the Veteran's service.  June 1999 and August 2001 rating 
decisions declined to reopen the claim.

Evidence of record at the time of the August 2001 rating decision 
included the Veteran's STRs and SPRS, which show that he served 
as a diesel mechanic in service.  The STRs included audiometry on 
periodic examination in March 1990 which showed that puretone 
thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
Left
10
5
15
25
50

Audiometry on March 1991 redeployment (from southwest Asia) 
examination showed left ear puretone thresholds, in decibels, 
were as follows: 

HERTZ
500
1000
2000
3000
4000
Left
25
10
25
40
50

Evidence received since the August 2001 decision includes STRs 
from additional periods of active duty service from December 2001 
to September 2004.  [The Board notes that such new records would 
ordinarily require de novo review.  However, as they do not 
include a medical nexus opinion regarding left ear hearing loss, 
they could not serve to overturn a finding that a hearing loss 
disability pre-existed, and was not aggravated by, an earlier 
period of service. ]  Regardless, a VA audiological evaluation 
report with the examiner's opinion that the Veteran's hearing 
loss was at least as likely as not aggravated by service, has 
also been added to the record.  This evidence directly addresses 
the basis for the prior denial of the claim (that hearing loss 
pre-existed, and was not aggravated by service), and therefore 
addresses the unestablished fact necessary to substantiate the 
claim of service connection for left ear hearing loss.  The 
evidence raises a reasonable possibility of substantiating the 
claim and is material.  Therefore, the claim may/must be 
reopened.

The analysis progresses to de novo review.  For purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at least 
three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The Veteran claims his bilateral hearing loss resulted from 
exposure to excessive noise in service associated with his 
military occupation as a diesel mechanic.  His service personnel 
records confirm that he was a diesel mechanic in service (and was 
thereby subjected to substantial noise trauma).  

A July 2004 STR from New Orleans Naval Medical Clinic, noted the 
Veteran complained of worsening hearing due to helicopter noise 
exposure during his Kuwait deployment.  The assessment was 
sensorineural hearing loss that is asymmetrical, greater left 
than right, starting at 2000 through 6000 Hertz with a notch, 
likely consistent with noise-induced hearing loss.  The examiner 
stated, "due to the 10 to 30 decibel disparity and the 
significant tinnitus, I'm not sure we can completely attribute 
this to just noise-induced loss". 

December 2004 audiological evaluation revealed bilateral mild-
moderate high frequency notch sensorineural hearing loss, left 
ear greater than right.  There was good pure tone and speech 
agreement.  Word recognition ability was good to excellent.  The 
left ear showed puretone thresholds, decibels, as follows:

HERTZ
1000
2000
3000
4000
Left
15
25
50
45

On October 2007 VA audiological evaluation the Veteran reported 
having hearing problems for 23 years that came on slowly.  
Examination found moderately severe sensorineural loss at the 
3000/4000 Hertz frequencies.   The examiner opined that "it 
appears at least likely as not that hearing loss was aggravated 
during military service".  As this opinion reflects review of 
the entire record as well as audiological evaluation, the Board 
finds it to be probative evidence regarding a nexus between the 
Veteran's hearing loss and his service/events therein.

In summary, the evidence shows that the Veteran has a left ear 
hearing loss disability by VA standards.  VA has accepted as 
credible his accounts that he was exposed to noise trauma.  
Competent evidence (the opinion of a VA examiner, which the Board 
finds no reason to question) now relates the left hearing loss 
disability to his service (indicating it was aggravated therein).  
The Board observes that such opinion is not inconsistent with the 
factual evidence (which showed that left ear puretone thresholds 
increased during the 1990/1991 period of active duty.  Thus, the 
requirements for establishing service connection for left ear 
hearing loss are met, and service connection for such disability 
is warranted.  

Hyperlipidemia

The term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A 
symptom, without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Veteran's postservice treatment records show findings of 
hyperlipidemia, first assessed on October 2004 VA treatment 
record.  Hyperlipidemia, treated with medication, was again 
diagnosed on October 2007 VA examination.  However, such finding 
reflects only an abnormal value laboratory finding, and not, in 
and of itself, an actual disability for which VA compensation 
benefits are payable.  There is no evidence that the Veteran has 
an underlying disability entity manifested by hyperlipidemia, and 
as hyperlipidemia alone is not a "disability" for VA 
compensation benefits purposes (i.e., not a "service- 
connectable" disability entity), the Veteran has not presented a 
valid claim of service connection.  See Brammer, 3 Vet. App. at 
25 (1992).  Consequently, this claim must be denied.

Tuberculosis

The Veteran contends that he has tuberculosis that began during 
his active duty service.  

The Veteran's STRs show that an August 2003 tuberculosis skin 
reaction test was positive.  There were no signs or symptoms of 
active disease.  All chest X-rays and tests for active 
tuberculosis disease were negative.

Postservice treatment records are silent for any diagnosis of, or 
treatment for, tuberculosis.  On October 2007 examination, the 
Veteran's chest was clear to auscultation with no wheezes, rales, 
or rhonchi, and a chest X-ray was normal.  There was no diagnosis 
of tuberculosis. 

Initially considering the Veteran's allegation that he had the 
onset of tuberculosis in service, the Board observes that despite 
the positive skin reaction test in August 2003, there is no 
evidence that the Veteran has (or ever had) active tuberculosis, 
in service or at any time since.  While he may be competent to 
establish by his own accounts that he has had respiratory 
symptoms, the diagnosis of tuberculosis is a complex medical 
question (which requires specific testing/studies) beyond lay 
observation.  This is not a situation where the diagnosis may be 
established by lay evidence.  The Veteran is not reporting a 
contemporaneous diagnosis (there is no diagnosis of tuberculosis) 
or symptoms supporting a later diagnosis.  See Jandreau v. 
Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  Consequently, service 
connection for tuberculosis on the basis that it became manifest 
in service (and persisted) is not warranted.  

Notably, a threshold requirement here (as in any claim seeking 
service connection) is that there must be competent evidence that 
the Veteran has (or during the pendency of the claim has had) the 
disability for which service connection is sought (here, 
tuberculosis).  See 38 U.S.C.A. § 1110.  Thorough evaluation has 
failed to establish that he has (or ever had) tuberculosis.  As 
was noted above, he is not competent to establish such diagnosis 
by his own opinion.  Without competent evidence of tuberculosis 
there is no valid claim of service connection for such 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
preponderance of the evidence is against this claim; accordingly, 
it must be denied.    

Eustachian tube dysfunction and Rhinitis

The Veteran contends that he has a Eustachian tube dysfunction 
and rhinitis that each began during his active duty service.  

The Veteran's STRs show that in May 1991 he complained of 
occasionally coughing up green phlegm and desert dust, with some 
drainage.  A July 2003 STR notes there were no significant sinus 
symptoms, no nasal congestion, and no postnasal drip.  There was 
no significant sinus disease; a history of recurrent pharyngitis 
was noted.  Nasal examination showed normal external nose, mild 
mucosal edema with mild inferior turbinate hypertrophy, minimally 
deviated septum, and no mass, polyp, or mucopurulence.

In July 2004 the Veteran was found to have a mild Eustachian tube 
dysfunction and mild chronic rhinitis.  The record notes he had a 
sensation of otorrhea but no obvious drainage and no otalgia.  He 
reported some Eustachian tube dysfunction with difficulty flying, 
described as increased pressure in his ears intermittently with 
some popping.  He reported no vertigo or disequilibrium.  
Otologic examination revealed normal external ears and external 
auditory canals bilaterally and clear tympanic membranes with 
mild negative pressure in the right ear.

Postservice treatment records are silent for any diagnosis of, or 
treatment for, any Eustachian tube dysfunction or rhinitis.  

On October 1995 VA examination, prior to re-entering service in 
2001, the respiratory system was normal with no crackles or 
wheezing to auscultation; the Veteran had a chest cold at that 
time.  On September 1997 VA examination, ears, nose, and throat 
were essentially normal on physical examination except for 
cerumen in ears.   

On October 2007 VA general medical examination, physical 
examination revealed that the external canals were clear, the 
eardrums were intact with no perforation, and there was no 
exudative discharge.  The examiner found no complications with 
the ears.  

On October 2007 VA ear disease examination, there were no 
infections of the middle or inner ear, no peripheral vestibular 
disturbance, and no symptoms of Meniere's disease.  

On October 2007 VA nose/sinus/larynx/pharynx examination, the 
Veteran reported no problems with his nose, sinus, larynx, or 
pharynx.  The examiner noted that the Veteran had no rhinitis and 
no blocked Eustachian tubes and stated, "Given that this 
diagnosis has been recorded in his service medical record, it is 
quite reasonable to assume that the diagnosis might have been 
given when he had "symptoms of a cold" but were never related 
to the patient as an ongoing or chronic problem."  The Veteran 
reported no interference with breathing through the nose, no 
purulent discharge, and no chronic sinusitis.  

On physical examination, the nose and sinuses appeared clear, 
with no tenderness on tapping over the sinuses.  The Veteran was 
moving air well through both nostrils, with no inflammation of 
the throat, no dental findings, no nasal polyps, no bacterial 
rhinitis, no obstruction of either nostril, no septal deviation, 
no tissue loss, no scarring or deformity of the nose, and no 
problems with the larynx or pharynx.  The examiner noted that the 
Veteran did not give a history of any specific problems with his 
nose, sinus, pharynx, or larynx, and found that examination did 
not identify any disease of the nose or sinuses.

Initially considering the Veteran's allegation that he had the 
onset of a Eustachian tube dysfunction and of rhinitis in 
service, the Board observes that while he was evaluated for both 
claimed disabilities on one occasion in service, there is no 
evidence of further complaints regarding the Eustachian tube or 
rhinitis in service.  While the Veteran may be competent to 
establish by his own accounts (and the Board has no reason to 
question the accounts) that he had various symptoms related to 
both claims, the diagnosis of a Eustachian tube dysfunction or 
chronic rhinitis is a complex medical question beyond lay 
observation.  This is not a situation where either diagnosis may 
be established by lay evidence:  the disability is not one 
capable of lay observation; the Veteran is not reporting a 
contemporaneous diagnosis (as there is no firm diagnosis of 
active Eustachian tube dysfunction or rhinitis); and the Veteran 
does not describe symptoms supporting a later diagnosis (as 
neither Eustachian tube dysfunction or rhinitis is currently 
diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 
2007).  Consequently, service connection for a Eustachian tube 
dysfunction or rhinitis on the basis that either became manifest 
in service (and persisted) is not warranted.  

Once again, it is noteworthy that an initial threshold 
requirement here (as with any claim seeking service connection) 
is that there must be competent evidence that the Veteran has (or 
during the pendency of the claim has had) the disability for 
which service connection is sought, i.e., a Eustachian tube 
dysfunction and rhinitis.  See 38 U.S.C.A. § 1110.  There is no 
competent evidence that he has (or during the pendency of this 
claim/appeal had) either such chronic disability.  As was noted 
above, he is not competent to establish such diagnoses by his own 
opinion.  Without evidence of either disability, there is no 
valid claim of service connection for such disabilities.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the 
evidence is against these claims; accordingly, they must be 
denied.    




Bilateral Hip disability, Groin disability, and Right Shoulder 
disability

The Veteran seeks service connection for disabilities of both 
hips, the groin, and the right shoulder, which he alleges began 
during his active duty service.

The Veteran's STRs show December 1990 complaints of a four day 
groin rash and a knot on the right side of the groin; examination 
revealed a small reactive lymph node in the right groin.  There 
is no further mention of this reactive lymph node in the service 
or postservice treatment records.

Regarding the hips, on November 1998 VA examination, the Veteran 
complained of chronic hip pain; X-rays were normal.  January 1999 
and July 1999 treatment records showed complaints of hip pain, 
with no diagnosis.  On February 2000 VA examination, hip X-rays 
showed that no significant osseous, joint or soft tissue 
abnormality was identified; the assessment was an unremarkable 
radiographic study of both hips.

Based upon these records, the RO issued a rating decision in 
August 2001 denying service connection for hip pain claimed only 
as secondary to back pain.  [The Board notes that in light of the 
subsequent periods of active duty de novo review is indicated.]

Regarding the right shoulder, an October 1995 VA examination 
revealed no objective findings of pain or abnormality in the 
shoulders.  On September 1997 VA examination, the Veteran 
complained of pain in his shoulder; physical examination was 
normal with no evidence of inflammation, normal range of motion 
and muscle power, and normal shoulder X-rays.  On February 2000 
VA examination, X-rays of both shoulders were normal with no bony 
or joint abnormalities identified and soft tissues were 
unremarkable.

The Veteran's STRs for his last two periods of active duty show 
complaints of sacroiliac joint pain in January 2003, specifically 
left hip pain, with onset during the last PRT cycle in October or 
November of 2002.  In June 2003, he complained of a hip flexor 
strain (and had an assessment of groin strain since December 
2002).  An August 2003 STR notes that he was placed on physical 
profile for bilateral groin strain.  An April 2004 STR notes 
complaints of right shoulder pain.  

Postservice treatment records note September 2007 complaints of 
bilateral hip and groin pain for three weeks, assessed as 
possible hip bursitis.  Postservice treatment records are 
otherwise silent for any diagnosis of, or treatment for, a hip 
disability, groin disability, or a right shoulder disability.

On October 2007 VA general examination, the Veteran complained of 
right hip pain that began in Iraq.  He also complained of right 
shoulder problems and noted that he suspected a rotator cuff 
tear.  On physical examination, there was no swelling, effusion, 
tenderness, muscle spasm, joint laxity, muscle atrophy, and no 
mechanical aids were used for ambulation.  X-rays showed no 
fracture, dislocation or joint abnormality for the hips, groin, 
or right shoulder.  The diagnoses were right hip pain and right 
shoulder problems.

On October 2007 VA joints examination, the Veteran complained of 
right hip pain, "coming and going" left hip pain, and right 
shoulder pain.  He reported that the hip pain began in 2003 after 
serving in the Gulf; he did not report an injury.  He described 
the hip pain as lingering in his hip for up to one or two weeks, 
occurring approximately one or more times per month.  Regarding 
the right shoulder, he reported that he suspected a rotator cuff 
tear from 2003, though he did not report any specific injury.  
The examiner opined that there was no specific damage or 
deformity to the hips or the right shoulder.

Considering the Veteran's allegation that he had the onset of 
hip, groin, and right shoulder disabilities in service, the Board 
observes that while he noted complaints of hip pain in service, 
the Board observes that while he noted complaints of hip pain in 
service, no chronic disability was diagnosed.  While the Veteran 
may be competent to establish by his own accounts (and the Board 
has no reason to question the accounts) that he has had hip, 
groin, and right shoulder pain (a symptom, and not a disability 
entity), the diagnosis of an orthopedic disability is a complex 
medical question beyond lay observation.  The Veteran is not 
reporting any contemporaneous diagnosis (as there is no firm 
diagnosis of disabilities of the hips, groin, or right shoulder); 
and he does not describe symptoms supporting a later diagnosis 
(as no hip, groin, or right shoulder disability is diagnosed).  
See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  
Consequently, service connection for disabilities of the hips, 
groin, or right shoulder on the basis that they became manifest 
in service (and persisted) is not warranted.  

Further, it is once again noteworthy that an initial threshold 
requirement here (as in any claim seeking service connection) is 
that there must be competent evidence that the Veteran has 
(during the pendency of the claim has had) the disability for 
which service connection is sought.  See 38 U.S.C.A. § 1110.  
There is no objective evidence that the Veteran has (or during 
the pendency of this claim/appeal has had) a chronic disability 
of either hip, the groin, or the right shoulder.  As was noted 
above, he is not competent to establish such diagnosis by his own 
opinion.  Without evidence of current disabilities of the hips, 
the groin, or the right shoulder, there is no valid claim of 
service connection for such disabilities.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  The preponderance of the evidence is 
against these claims; accordingly, they must be denied.

Rating for Bilateral Flat Feet

Under Code 5276, a 0 percent rating is warranted for mild 
flatfoot with symptoms relieved by built-up shoes or arch 
support.  A 10 percent rating is warranted for moderate flatfoot 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, pain on manipulation and use 
of the feet, whether bilateral or unilateral.  

On August 2007 VA examination, the Veteran complained of constant 
pain at both arches for 5 years, traveling to his heels, 
described as burning/aching/sharp in nature, and rated at 9 out 
of 10 in severity.  The pain could be elicited by physical 
activity and relieved by rest.  At rest he had weakness, 
stiffness, swelling, and fatigue, but no pain.  He reported 
receiving injections of cortisone for treatment.  

On physical examination, there was painful motion and tenderness 
for both feet.  There was no edema, disturbed circulation, 
weakness, or atrophy of musculature.  There was active motion in 
the metatarsophalangeal joint of both great toes.  Gait was 
within normal limits.  Pes planus was not present, pes cavus was 
not present, no hammer toes were found, Morton's metatarsalgia 
was not found, no hallux valgus or hallux rigidus were found, 
there was no limitation with standing and walking, and the 
Veteran did not require any type of support with his shoes.  X-
rays revealed mild degenerative changes involving the 
talonavicular joint in the right foot; and mild loss of the 
plantar arch and mild degenerative changes involving the 
talonavicular joint on the left foot.  The examiner opined that 
the condition had progressed to left foot pes planus and 
osteoarthritis of the feet bilaterally.

On October 2007 VA examination, bilateral pes planus was 
diagnosed.  The examiner stated that the Veteran would not have 
any significant impairment for his occupational capacity or 
performance of daily activities due to this disability.

Considering the criteria in Code 5276, the reports of VA 
examinations and the VA treatment records, overall, provide 
evidence against the Veteran's claim, as they do not show that 
his bilateral pes planus meets the criteria for a compensable 
rating.  There is no evidence that the pes planus has been 
moderate, with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, or pain on manipulation 
and use of the feet.  

However, the disability is shown to have progressed to arthritis 
in each foot (shown by X-ray).  See August 2007 VA examination 
report.  Furthermore, the examiner found painful motion of each 
foot.  Under 38 C.F.R. § 4.71a, Code 5003, X-ray-confirmed 
arthritis with painful (but less than compensably limited) motion 
of each foot warrants a (maximum) 10 percent rating for each 
foot.  Accordingly, the Board concludes that such ratings are 
warranted.

Furthermore, the Board finds that the evidentiary record presents 
no reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  There is no evidence of symptoms or 
impairment not encompassed by the schedular criteria, so as to 
render those criteria inadequate.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  And as the Veteran is employed (by VA), the 
matter of entitlement to a total disability rating based on 
individual unemployability (TDIU) is not raised by the record.

Cervical spine disability 
As was noted above, the Veteran's service-connected cervical 
spine disability (degenerative disc disease) has been assigned a 
30 percent rating for the entire period under consideration, 
i.e., from May 15, 2006.  Consequently, the focus is on those 
criteria that would afford a rating in excess of 30 percent.

Degenerative disc disease of the cervical spine is rated under 
38 C.F.R. § 4.71a, Code 5243, based either on incapacitating 
episodes under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, or under the General 
Rating Formula for Diseases and Injuries of the Spine (General 
Formula), whichever is more favorable.

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on 
Incapacitating Episodes.  As there is no evidence that the 
Veteran has ever had an incapacitating episode (bed rest 
prescribed by a physician) of cervical disc syndrome, rating 
based on such episodes would be inappropriate.  

Under the General Formula, a 30 percent evaluation is warranted 
when (1) forward flexion of the cervical spine is limited to 15 
degrees or less; or (2) there is favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation requires 
unfavorable ankylosis of the entire cervical spine.  The 
guidelines for rating under the General Formula provide that the 
various ratings apply with or without symptoms such as pain, 
stiffness or aching.  Note (1) following provides that any 
associated neurological abnormalities are to be separately rated.  
38 C.F.R. § 4.71a.

On August 2007 VA spine examination, the Veteran complained of 
stiffness in his neck, reporting that he could not look to the 
left or right while driving, and that he experienced weakness and 
difficulty lifting.  He complained of constant pain at the C4-5 
region, traveling to the left and right sides of the neck, 
described as burning/aching/oppressing/sharp in nature, and 8 out 
of 10 in severity.  The pain came by itself or was elicited by 
physical activity, and was relieved by Vitamin E.  He reported 
that the disability does not cause incapacitation.  

On physical examination, there was no evidence of radiating pain 
on movement and no evidence of muscle spasm.  There was 
tenderness to the diffuse neck region and no ankylosis of the 
cervical spine.  There was decreased range of motion, with 
flexion to 5 degrees, extension to 15 degrees, and right and left 
lateral flexion and rotation to 15 degrees, with pain at the ends 
of all ranges of motion.  Range of motion was additionally 
limited after repetitive use by pain.  There were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  Neurological examination of the upper 
extremities was normal.

On October 2007 VA general medical examination, the Veteran 
complained of continuing pain between C4 and C5.  

As the record does not show that at any time during the pendency 
of this claim the Veteran's cervical spine was ankylosed, and 
because examination did not reveal any separately ratable 
neurological manifestations (the rating for which would be 
combined with the 30 percent rating for orthopedic 
manifestations), the schedular rating in excess of 30 percent is 
not warranted for the cervical spine disability.

Furthermore, the Board finds that the evidentiary record presents 
no reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  There is no evidence of symptoms or 
impairment not encompassed by the schedular criteria, so as to 
render those criteria inadequate.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  Once again, it is noteworthy that the Veteran 
is employed, and that the matter of entitlement to a TDIU rating 
is not raised by the record.




Earlier effective date for the addition of a dependent spouse

In his original application for VA compensation benefits in 1993, 
the Veteran reported that he was married to Michele Garnett.  No 
further documentation regarding that marriage was submitted.

A January 2005 rating decision, in pertinent part, awarded the 
Veteran compensation at a rate that warranted additional 
compensation for dependents (including a spouse) properly 
documented.  See 38 U.S.C.A. § 1115.  He was notified of this 
rating action that same month, including that he was being paid 
as a single veteran with no dependents.  He was advised that the 
information he had submitted about his dependents was incomplete, 
and was provided with a copy of VA Form 21-686c, "Declaration of 
Status of Dependents", and advised to fill out every blank on 
the application form which applies to him.   

In a VA Form 21-686c dated February 15, 2005, the Veteran 
requested that his current spouse (April) be added to his award 
as a dependent; he indicated that they were married on December 
24, 1995.  He did not identify previous marriages that ended in 
divorce or death.  By correspondence from the RO dated April 28, 
0205, the Veteran was advised that because there was conflicting 
evidence in the record regarding his marital history, he would 
need to submit certified copies of the record of termination of 
each prior marriage.  On April 29, 2005 and May 25, 2005, he 
submitted identical Forms 21-686c that made no mention of his 
terminated previous marriage.

On August 4, 2006, the RO received a copy of the divorce judgment 
from the Veteran's first marriage.  In September 2006, the RO 
awarded the Veteran additional compensation benefits for his 
spouse April, effective September 1, 2006.

The Board finds that the effective date assigned by the RO for 
payment of additional compensation benefits for the Veteran's 
spouse, September 1, 2006, is the proper effective date for the 
Veteran.  He maintains that he should have received additional 
compensation benefits for the dependent spouse as of February 
2005 (when he applied for such benefit).  However, he failed to 
provide (at any time prior to August 4, 2006) a completed VA Form 
21-686c, with evidence of his full marital history as requested 
by the RO in January 2005 and July 2005.  Inasmuch as the record 
showed a valid marriage to Michele, with no evidence of 
termination of such marriage prior to August 4, 2006, and because 
more than a year had lapsed from the time of the rating which 
established basic eligibility for additional compensation for 
dependents (and also from when the Veteran was notified that 
documentation of termination of prior marriage(s) was needed), 
additional compensation for his wife was not payable prior to 
September 1, 2006 (the first day of the month following the 
effective date of the award).  See 38 U.S.C.A. §§ 1115, 5110(f); 
38 C.F.R. §§ 3.204, 3.205, 3.401(b)(1).  The law is dispositive 
in this matter.  Accordingly, the claim for an earlier effective 
date must be denied as lacking legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to reopen a claim of service connection for left ear 
hearing loss is allowed, and service connection for left ear 
hearing loss is granted on de novo review.

Service connection for hyperlipidemia, tuberculosis, a Eustachian 
tube dysfunction, rhinitis, a bilateral hip disability, groin 
strain, and a right shoulder disability, is denied.

A 10 percent rating for each foot is granted for the Veteran's 
bilateral pes planus with arthritis, subject to the regulations 
government payment of monetary awards.

A rating in excess of 30 percent for a cervical spine disability 
is denied.

An effective date prior to September 1, 2006, for the award of 
additional compensation benefits for a dependent spouse is 
denied.



REMAND

Regarding hypertension, the first available evidence of such is 
an October 1990 STR, when it was noted the Veteran had a history 
of elevated blood pressure on occasion, controlled by diet.  He 
was treated in May 1991 (on active duty) for headaches that 
occurred when his blood pressure was elevated.  On September 1997 
VA examination (after separation from service but prior to re-
entry on active duty in December 2001), his blood pressure 
readings were 140/100 supine, 140/96 standing, and 140/100 
sitting.  VA treatment records in July 1999 and April 2000 
assessed mild hypertension.  An October 2004 VA treatment record 
assessed hypertension under suboptimal control.

On October 2007 VA examination, it was noted that the Veteran's 
high blood pressure was first identified in October 1990, and was 
later noted in July 1999 and April 2000.  The examiner noted 
that, according to the evidence available, the Veteran has 
received treatment for hypertension since 2005.  However, the 
Veteran reported that he was first placed on medication for 
hypertension in 2002 (during active duty service), and was still 
on medication upon examination in October 2007.  On physical 
examination, blood pressure was within normal limits though the 
examiner noted the Veteran was on medication for previously 
diagnosed hypertension.  Blood pressure readings were 130/80, 
134/82, and 128/80.  The examiner opined that the Veteran 
appeared to have his blood pressure under reasonable control.  
The diagnosis was hypertension under excellent control with 
current medication.  

The Board finds that these records indicate that elevated blood 
pressure was first noted during a period of active duty service.  
Furthermore, while hypertension was first diagnosed during an 
intervening period between two periods of active duty, the 
Veteran's report that he was first placed on hypertension 
medication in 2002 suggests a worsening of the condition during 
active duty service.  The Veteran was scheduled for a VA 
examination in October 2009 to address the possibility that his 
hypertension was aggravated during service, but failed to report.  
A medical nexus opinion in this matter is necessary.  

Regarding migraine headaches, the evidence similarly indicates 
that headaches were first noted during active duty service, in 
May 1991 (when the Veteran's blood pressure was elevated).  An 
October 1998 VA treatment record notes the Veteran had begun to 
have severe headaches and pain in his neck, which he believed 
were due to medication which was then terminated.  

Notably, an assessment of migraine headaches was first reported 
in a June 2002 STR.  Vascular headaches were diagnosed in an 
October 2002 STR.  A March 2003 STR notes a history of migraines, 
and a May 2003 STR includes an assessment of migraines.  An 
August 2003 STR shows the Veteran was placed on physical profile 
for migraine headaches.  

In the August 2004 rating decision on appeal, the RO denied 
migraine headaches finding such disability pre-existed, and was 
not aggravated during the Veteran's last 2 periods of active 
duty.  Treatment records received since note complaints of 
migraines since return from Kuwait in 2003 (an October 2004 
treatment record) and include a CT scan for complaints of frontal 
headaches since Kuwait (a June 2005 treatment record).  A 
November 2006 treatment record shows an assessment of migraine 
headache.

On October 2006 VA examination for chronic fatigue syndrome, the 
examiner noted that headaches were included in the diagnosis of 
chronic fatigue syndrome.  

On October 2007 VA examination, the examiner noted multiple in-
service complaints and treatment for headaches (in May 1991, 
January and February 2002, and October 2002) and migraine 
headaches (August 2003, and May and June 2004).  The VA examiner 
noted treatment on 3 separate occasions in October 1998 for 
severe headaches prior to re-entering service in 2001; while no 
diagnosis was given at that time, the Veteran was later treated 
for migraine headaches after re-entering service, from 2001 to 
2004, as well as after separation from service.  He reported 
experiencing migraine headaches when stationed at a Virginia 
naval base, and that he was taking Zomig for the headaches.  On 
neurological examination for complaints of headaches since 2000, 
frontal and sometimes parietal were noted.  The diagnosis was 
migraine headaches under fair control, but otherwise no 
peripheral neuropathy or other signs of neurological conditions.

These records reflect that headaches were first noted during a 
period of active duty service.  Although headaches continued to 
be assessed during the intervening period between periods of 
active duty, the initial assessment of migraine headaches was in 
June 2002 while the Veteran was on active duty.  The evidence is 
also unclear as to whether the migraine headaches are a separate 
disability entity or a manifestation of service-connected chronic 
fatigue syndrome.  An examination to secure a medical nexus 
opinion in this matter is necessary.  

Regarding bilateral plantar fasciitis, a January 2002 STR notes 
complaints of bilateral foot pain present for 2 months (i.e. 
prior to re-entry in December 2001).  An October 2002 STR 
similarly includes complaints of bilateral foot pain for 2 years 
(i.e. since October 2000); examination of the feet found 
tenderness to palpation over the plantar fascia.  STRs in March 
2003, May 2003, August 2003 and November 2003 noted plantar 
fasciitis.  The August 2003 STR also noted heel pain syndrome.  A 
September 2003 STR included a notation of plantar fasciitis 
"from wearing the desert military boots".  A September 2004 STR 
included a referral to a podiatrist to make the Veteran a pair of 
inserts to fit into his uniform boots.  Post-service treatment 
records in November 2004 and June 2005 included diagnoses of 
bilateral plantar fasciitis.

On October 2007 VA foot examination, the Veteran reported a 
history of being evaluated for plantar fasciitis since September 
2004, with treatment by bilateral injections with transient 
relief, pain medications without significant relief, and 
management with orthotics without improvement.  Following 
physical examination, the VA examiner diagnosed plantar 
fasciitis/plantar calcaneal heel spur syndrome bilaterally, at 
least as likely as not representing the continuity of the 
Veteran's documented complaint and related to which the Veteran 
would not have any significant impairment for his occupational 
capacity, and would be "very questionable for impairment for 
activities of daily living" bearing in mind what the examiner 
indicated "may very well be clinically out of 
proportion/factitious component".  The examiner also diagnosed 
pes planus of hereditary type as well as moderate osteoarthritis 
affecting both first metatarsophalangeal joints of insidious 
onset present bilaterally and symmetrically with no evidence of 
causal or contributory association with military service.  The 
examiner noted that the examination was clinically suspicious for 
malingering or out of proportion complaint.

These records reflect that while the Veteran (by his own reports) 
first experienced bilateral foot pain shortly before entering on 
active duty in December 2001, bilateral plantar fasciitis was not 
assessed until after he was on active duty.  Additionally, he was 
seen repeatedly for complaints of bilateral plantar fasciitis 
during his last period of active duty service and fitted with 
orthotics for treatment shortly before separation from service, 
which would appear to reflect that the condition worsened during 
service.  An examination to secure a medical nexus opinion in 
this matter is necessary.  

Finally, the Board's award of service connection for left ear 
hearing loss results in his hearing loss disability being a 
bilateral entity; it must be re-rated as such.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of complete VA clinical records of all 
treatment and evaluation the Veteran has 
received for the disabilities remaining on 
appeal (those not already associated with the 
claims file).  

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the etiology of his 
hypertension.  Based on examination of the 
Veteran and review of his claims file 
(including this remand), the examiner should 
provide an opinion that responds to the 
following:   

a)  Based on the factual evidence of 
record, when was the Veteran's 
hypertension first manifested?  Was it 
during a period of active duty, or before?  
Please identify the evidence that supports 
the conclusion.  

b)  If the response to (a) is that 
hypertension pre-existed the Veteran's 
periods of active duty, is there any 
factual evidence that renders it 
undebatable from a medical standpoint that 
it did not increase in severity during 
service?  Please identify any such 
evidence.  

3.  The RO should also arrange for a 
neurological examination of the Veteran to 
determine the nature and likely etiology of 
his headaches.  Based on examination of the 
Veteran and review of his claims file 
(including this remand), the examiner should 
provide an opinion that responds to the 
following:   

a)  Does the Veteran have a disability 
entity manifested by headaches that is 
separate and distinct from any headaches 
associated with his service-connected 
chronic fatigue syndrome?  Please explain 
the rationale for the response in detail, 
citing to the factual evidence that 
supports the opinion.

b)  If the headaches are determined to 
constitute a separate disability entity, 
please identify the most likely etiology 
for the Veteran's migraine headaches?  
Specifically, when was such disability 
entity first manifested?  Is there any 
evidence that renders it undebatable from 
a medical standpoint that such disability 
pre-existed the Veteran's periods of 
active duty?  Please identify any such 
evidence.
c)  If a headache disorder is determined 
to have pre-existed service, is there any 
factual evidence in the record that 
renders it undebatable from a medical 
standpoint that such disability did not 
increase in severity during service?  
Please identify any such evidence.  

4.  The RO should also arrange for the 
Veteran to be examined by an appropriate 
physician to determine the etiology of his 
bilateral plantar fasciitis.  Based on 
examination of the Veteran and review of his 
claims file (including this remand), the 
examiner should provide an opinion that 
responds to the following:   

Based on the factual evidence of record, 
what is the most likely etiology for the 
Veteran's bilateral plantar fasciitis?  
Specifically, when was such disability 
first manifested?  If prior to service, 
please identify the evidence that supports 
such conclusion.  If post-service, please 
indicate whether it is related to the 
Veteran's alleged etiology, e.g. wearing 
of desert boots in service, or was caused 
or aggravated by his service-connected pes 
planus with arthritis?

5.  The RO should also arrange for an 
audiological evaluation (with audiometric 
studies) of the Veteran to assess the current 
severity of his bilateral hearing loss.  In 
the report of the evaluation the examiner 
should comment regarding the nature and 
extent of any impairment of social and/or 
occupational functioning due to hearing loss 
that would be expected given the degree of 
severity of the disability found.

All examiners must explain the rationale 
for their opinions.

6.  The RO must ensure that all development 
sought is completed as specified, and then 
re-adjudicate the claims.   If any remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


